Appeal from a final order and judgment of the Supreme Court entered in the Broome county clerk’s office on February 21, 1941, reducing the assessment upon the relator’s real property. The assessment against relator’s real property was reduced from $67,000 to $40,000 as recommended by the referee who heard the proceeding. Aside from the usual differences of opinion as to values on the part of the experts, the evidence entitled to the greatest weight shows that for the past seven years the property has been unrented most of the time and that the disbursements in connection therewith totalled $23,845.30 while the receipts amounted to only $1,245. Efforts have been made to sell it for $30,000 but to no avail. It was also shown that the property was in a very poor state of repair. Order and judgment unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.